

FIRST AMENDMENT TO

STOCKHOLDERS’ AGREEMENT

OF

PBF ENERGY INC.
This FIRST AMENDMENT (this “Amendment”), dated as of February 11, 2014, amends
the Stockholders’ Agreement, dated as of December 12, 2012 (as the same may be
amended, modified or supplemented from time to time, the “Original Stockholders
Agreement”), and is entered into by and among PBF Energy Inc. (the “Company”), a
Delaware corporation, and each of the other parties identified on the signature
pages hereto (together with their Restricted Transferees, the “Investor
Parties”). All capitalized terms and other terms not otherwise defined herein
shall have the respective meanings ascribed to them in the Original Stockholders
Agreement.
RECITALS:
WHEREAS, the parties wish to make certain changes to the Original Stockholders
Agreement as set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:
SECTION 1.Amendments.
(a)    Section 2.1(a) of the Original Stockholders’ Agreement shall be amended
and restated in its entirety to read as follows:
“(a)    Effective as of February 11, 2014 (the “Effective Date”), the Board
shall be comprised of up to ten (10) Directors, of whom (i) two (2) shall be
designees of the Blackstone Group (who shall initially be Martin J. Brand and
David I. Foley), and (ii) two (2) shall be designees of the First Reserve Group
(who shall initially be Timothy H. Day and Neil A. Wizel). After the Effective
Date, the Board shall include the applicable designees referred to in clauses
(i) and (ii) above, subject to stockholder election, and such other individuals
as shall be nominated and elected to the Board from time to time by the Board or
the Company stockholders consistent herewith and with applicable law.”
(b)    Section 2.1(d) of the Original Stockholders’ Agreement shall be amended
by replacing the words “nine members” with the words “ten members”.



NY 74918772v2

--------------------------------------------------------------------------------



SECTION 2.    General Provisions.
(a)    Confirmation of Original Stockholders Agreement. Except as may be
expressly modified or amended by this Amendment, all of the terms, covenants and
conditions of the Original Stockholders Agreement are hereby ratified and
confirmed, and, except insofar as reference to the contrary is made in any such
instrument, all references to the “Agreement” in any future correspondence or
notice shall be deemed to refer to the Original Stockholders Agreement as
modified by this Amendment and as may, from time to time, be hereafter further
modified.
(b)    Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Delaware.
(c)    Entire Agreement. This First Amendment, together with the Original
Stockholders Agreement, sets forth the entire understanding of the parties
hereto with respect to the subject matter hereof. There are no agreements,
representations, warranties, covenants or understandings with respect to the
subject matter hereof or thereof other than those expressly set forth herein and
therein. This Amendment, together with the Original Agreement, supersedes all
other prior agreements and understandings between the parties with respect to
such subject matter.
(d)    Counterparts. This Amendment may be signed in any number of separate
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one Agreement (or amendment, as applicable).
[Remainder of Page Intentionally Left Blank]



-2-


NY 74918772v2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
Stockholders’ Agreement to be duly executed as of the date first above written.
 
PBF ENERGY INC.
 
 
By:
 
 
Name:
 
 
Title:
 





INVESTOR PARTIES
 
BLACKSTONE GROUP
 
 



FIRST RESERVE GROUP
 
 
























Signature Page to First Amendment to Stockholders’ Agreement

